IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-90,618-04, WR-90,618-05 & WR-90,618-06


                     EX PARTE MOHSIN MAZHAR SYED, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. CR49672-B, CR49872-B, & CR49396-B
               IN THE 238TH DISTRICT COURT FROM MIDLAND COUNTY


       Per curiam.

                                           ORDER

       Applicant was convicted of sexual assault and sentenced to twelve years’ imprisonment in

each of these cause numbers. Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On May 10, 2021, the trial court entered an order designating issues in each cause. The

district clerk properly forwarded these applications to this Court under Texas Rule of Appellate

Procedure 73.4(b)(5). However, the applications were forwarded before the trial court made findings

of fact and conclusions of law. We remand these applications to the trial court to complete its

evidentiary investigation and make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 4, 2022
Do not publish